Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Examiner acknowledges the reply filed on 4/11/2022 in which no claims have been amended. Claim 7 is been cancelled. Claims 13-14 have been added. Currently claims 1-6 and 8-14 are pending for examination in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2007044116A) (translation).
Regarding claims 1, 5 and 13, Nakamura discloses:
	An oxygen concentrator apparatus (see figure 1), comprising: 
at least two canisters (105) [0023]; 
gas separation adsorbent (zeolite or the like) disposed in the at least two canisters [0017], the gas separation adsorbent configured to separate at least some nitrogen from air in the at least two canisters to produce oxygen enriched gas during an adsorption process [0003] and produce nitrogen gas during a desorption process [0003]; 
a compression system (121, 120 [0023]) coupled to at least one of the at least two canisters (see figure 1), the compression system configured to receive and compresses the air [0017] [0023]; and 
an inline air moisture filter (130) coupled to the compression system (see figure 1), the inline air moisture filter configured to remove water from the compressed air received from the compression system [0013], the inline air moisture filter comprises: 
a body (exterior of 130 as shown in figure 1) comprising an outer annular passage outlet (see outlet labeled below), an outer annular passage inlet (see inlet labeled below), a membrane inlet (inlet at the bottom of 130) and a membrane outlet (outlet at the top of 130); and 
a membrane [0013] disposed in the body (figure 1) such that (a) an outer annular passage is formed between the body and the membrane (figure 1 shows an annular passage around the membrane; [0019] describe a bundle or alternatively a spiral shape) and (b) a central passage (through membrane [0013] shown in figure 1), within the body, is formed by the membrane (fig 1),
wherein the compressed air received from the compression system (121; 120) traverses along a first central axis (central axis of 130) that extends through the central passage from a first end (bottom end of 130) associated with the membrane inlet (inlet at bottom of 130) to an opposing end (top end of 130) associated with the membrane outlet (outlet at top of 130) [0017];
wherein the outer annular passage pneumatically links the outer annular passage inlet and the outer annular passage outlet (see below; see figure 1 which shows the arrows of flow), wherein, nitrogen gas from the desorption process is routed back to the inline air moisture filter ([0017] the desorbed air from 105 is moved into the outer side of the membrane; [0003]) and passes through the outer annular passage (figure 1), via the outer annular passage inlet to remove water from the membrane ([0017] the desorbed air from 105 is moved into the outer side of the membrane). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is the examiner’s position that the prior art of Nakamura discloses desorbed air (nitrogen) passing to the membrane and thus must also remove water from the membrane;
wherein the outer annular passage inlet comprises a first port and the membrane outlet comprises a second port (see figure 1 which shows each inlet/outlet comprising ports).

    PNG
    media_image1.png
    590
    513
    media_image1.png
    Greyscale

FIGURE 1
Nakamura does not explicitly disclose the arrangement of the ports and outlets as claimed and thus does not explicitly disclose the combination of: wherein the first port and the second port being substantially aligned, wherein the angle formed between the outer annular passage outlet and the membrane inlet is about 90 +- 15 degrees, wherein the membrane inlet has a second central axis that deviates in an angular manner from the first central axis; wherein the angle formed between the outer annular passage inlet and the membrane outlet is between 0 and about 15 degrees; wherein the membrane outlet has a third central axis that deviates in an angular manner from the first central axis. 
The examiner takes the position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura wherein the first port and the second port being substantially aligned, wherein the angle formed between the outer annular passage outlet and the membrane inlet is about 90 +- 15 degrees, wherein the membrane inlet has a second central axis that deviates in an angular manner from the first central axis, wherein the angle formed between the outer annular passage inlet and the membrane outlet is between 0 and about 15 degrees; and wherein the membrane outlet has a third central axis that deviates in an angular manner from the first central axis because shifting the position of the inlet/outlets with respect to one another would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Furthermore, applicant has not expressed criticality to the positioning of the ports, stating a wide range of angles (see page 2, lines 29-30). The examiner notes one of ordinary skill in the art would be motivated to adjust the positions of the inlets/outlets in order to enable an easier connection to their respective equipment.

Regarding claim 2, Nakamura further discloses wherein the body is substantially cylindrical (figure; [0019] describe a bundle or alternatively a spiral shape).  

Regarding claim 3, Nakamura further discloses wherein a passage surrounded by the membrane pneumatically links the membrane inlet and the membrane outlet for transfer of the compressed air from the compression system through the passage to at least one of the at least two canisters [0027] (figure 1), and the membrane inlet and a membrane outlet are oriented proximate a first end (bottom end) and a second end (top end) of the body, respectively (see below).  

    PNG
    media_image2.png
    590
    513
    media_image2.png
    Greyscale

FIGURE 2

Regarding claim 4, Nakamura further discloses wherein the outer annular passage inlet is positioned on the second end of the body (see annotated figures 1 and 2 above; an end has been interpreted as the region that encompasses both the membrane outlet and the outer annular passage inlet). 

Regarding claim 6, Nakamura further discloses wherein the outer annular passage outlet is positioned on the first end of the body (see annotated figures 1 and 2 above; an end has been interpreted as the region that encompasses both the membrane inlet and the outer annular passage outlet).
  
Regarding claim 8, Nakamura further discloses wherein the outer annular passage inlet is coupled to a nitrogen venting port of one or more of the at least two canisters (see figure 1 and [0017]).  

Regarding claim 10, Nakamura further discloses wherein the membrane comprises a central passage through which the compressed air flows (hollow fiber membranes have central passage; [0018]).  

Regarding claims 12 and 14, Nakamura discloses a method of producing oxygen enriched gas using an oxygen concentrator, the oxygen concentrator (figure 1) comprising: 
at least two canisters (105) [0023]; 
separation material (zeolite or the like) disposed in the at least two canisters [0017], the separation material is configured to separate at least some nitrogen from air in the at least two canisters to produce oxygen enriched gas during an adsorption process [0003] and produce nitrogen gas during a desorption process [0003]; 
a compression system (121, 120 [0023]) coupled to at least one of the at least two canisters (see figure 1), the compression system configured to compress air [0017] [0023]; and 
an inline air moisture filter (130) coupled to a compression system outlet (see figure 1), the inline air moisture filter configured to remove water from the compressed air received from the compression system [0013], wherein the inline air moisture filter comprising: 
a body (exterior of 130 as shown in figure 1) comprising an outer annular passage outlet (see outlet labeled below), an outer annular passage inlet (see inlet labeled below), a membrane inlet (inlet at the bottom of 130) and a membrane outlet (outlet at the top of 130); and 
a membrane [0013] disposed in the body (figure 1) such that (a) an outer annular passage is formed between the body and the membrane (figure 1 shows an annular passage around the membrane; [0019] describe a bundle or alternatively a spiral shape) and (b) a central passage (through membrane [0013] shown in figure 1), within the body, is formed by the membrane,
wherein the compressed air received from the compression system (121; 120) traverses along a first central axis (central axis of 130) that extends through the central passage from a first end (bottom end of 130) associated with the membrane inlet (inlet at bottom of 130) to an opposing end (top end of 130) associated with the membrane outlet (outlet at top of 130) [0017];
wherein the outer annular passage pneumatically links the outer annular passage inlet and the outer annular passage outlet (see below; see figure 1 which shows the arrows of flow), wherein, nitrogen gas from the desorption process is routed back to the inline air moisture filter ([0017] the desorbed air from 105 is moved into the outer side of the membrane; [0003]) and passes through the outer annular passage (figure 1), via the outer annular passage inlet to remove water from the membrane ([0017] the desorbed air from 105 is moved into the outer side of the membrane). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is the examiner’s position that the prior art of Nakamura discloses desorbed air (nitrogen) passing to the membrane and thus must also remove water from the membrane;
wherein the outer annular passage inlet comprises a first port and the membrane outlet comprises a second port (see figure 1 which shows each inlet/outlet comprising ports).
the method comprising: 
operating the compression system to produce the compressed air [0017] [0023];  
4passing the compressed air into the inline air moisture filter (figure 1), wherein at least a portion of water in the compressed air is absorbed by the membrane as the compressed air passes through the membrane [0018]; 
passing the at least partially dried compressed air from the inline air moisture filter to one of the at least two canisters (see figure 1), wherein oxygen is at least partially separated from the at least partially dried compressed air in one or more of the at least two canisters to produce oxygen enriched gas [0017]; 
venting nitrogen gas from the at least two canisters [0025]; 
diverting at least a portion of the vented nitrogen gas into the outer annular passage inlet and through the outer annular passage (see figure 1), wherein the vented nitrogen gas removes the water absorbed by the membrane ([0017] the desorbed air from 105 is moved into the outer side of the membrane);
venting the nitrogen gas from the outer annular passage through the outer annular passage outlet [0017] (figure 1).
Nakamura does not explicitly disclose the arrangement of the ports and outlets as claimed and thus does not explicitly disclose the combination of: wherein the first port and the second port being substantially aligned, wherein the angle formed between the outer annular passage outlet and the membrane inlet is about 90 +- 15 degrees, wherein the membrane inlet has a second central axis that deviates in an angular manner from the first central axis, and wherein the membrane outlet has a third central axis that deviates in an angular manner from the first central axis. 
The examiner takes the position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura wherein the first port and the second port being substantially aligned, wherein the angle formed between the outer annular passage outlet and the membrane inlet is about 90 +- 15 degrees, wherein the membrane inlet has a second central axis that deviates in an angular manner from the first central axis, and wherein the membrane outlet has a third central axis that deviates in an angular manner from the first central axis because shifting the position of the inlet/outlets with respect to one another would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Furthermore, applicant has not expressed criticality to the positioning of the ports, stating a wide range of angles (see page 2, lines 29-30). The examiner notes one of ordinary skill in the art would be motivated to adjust the positions of the inlets/outlets in order to enable an easier connection to their respective equipment.

Claim 9 is rejected in view of Nakamura (JP 2007044116A) (translation) in further view of Koenig et al. (US 2007/0210463 A1).
Regarding claim 9, Nakamura as modified further discloses wherein the membrane can be any conventional water permeable membrane but does not explicitly disclose the membrane comprises a non-porous membrane.  
	However, Koenig teaches conventional water permeable membranes include a non-porous membrane [0039].
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura wherein the membrane comprises a non-porous membrane for the purpose of providing a water permeable membrane as is known in the art [0039].

Claim 11 is rejected in view of Nakamura (JP 2007044116A) (translation) in further view of Jagger et al. (US 2006/0174880 A1).
Regarding claim 11, Nakamura as modified discloses the claimed invention substantially as set forth for claim 1 above but does not explicitly state wherein the oxygen concentrator apparatus has a weight of less than about 5 lbs.  
	However, Jagger teaches that it is known in the art to provide oxygen concentrator systems that are less than about 5 lbs [0124]. 
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura wherein the oxygen concentrator apparatus has a weight of less than about 5 lbs for the benefit of a light weight portable system that can be easily transported.

Response to Arguments
Applicant’s arguments with respect to the claims have been fully considered but they are not persuasive. Applicant’s representative asserts that the claims are not obvious over the cited references. It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
Applicant’s representative asserts that the prior art of Nakamura and Leonard fail to teach or suggest the angle formed between the outer annular passage outlet and the membrane inlet as claimed. As set forth in the rejection, the positions of the inlets/outlets is a rearrangement of parts that would have no effect on the function of the device itself. The examiner takes the position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura wherein the first port and the second port being substantially aligned, wherein the angle formed between the outer annular passage outlet and the membrane inlet is about 90 +- 15 degrees, wherein the membrane inlet has a second central axis that deviates in an angular manner from the first central axis, and wherein the membrane outlet has a third central axis that deviates in an angular manner from the first central axis because shifting the position of the inlet/outlets with respect to one another would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Furthermore, applicant has not expressed criticality to the positioning of the ports, stating a wide range of angles (see page 2, lines 29-30). The examiner notes one of ordinary skill in the art would be motivated to adjust the positions of the inlets/outlets in order to enable an easier connection to their respective equipment.
Applicant’s representative asserts that the examiner’s reliance on In re Japikse is misplaced. Applicant’s representative states that “absent appropriate routing, the concentration and dehydration processes that critically rely on such routing would fail.” The examiner notes that to be of probative value, any objective evidence should be supported by actual proof. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
Applicant’s representative states the nature of routing can also affect system sizing and battery operations and points to p. 22, lines 30-34 of the PCT publication. The examiner notes that the alleged routing problem discussed here doesn’t seem to have anything to do with the arrangement of in the inlet/outlets, but rather systems that use a portion of the dried air to aid in removal of water. In order to alleviate this issue, p. 23, lines 1-4 indicate that waste nitrogen is used. The examiner notes that the prior art of Nakamura also uses waste nitrogen as set forth above.
Applicant’s representative states that one of ordinary skill would not be motivated to modify the positions of the inlet and outlet ports since there is no evidence in the prior art, or logic to one skilled in the art that an angular offset would be easier. The examiner notes, as set forth in the rejection one of ordinary skill in the art would be motivated to adjust the positions of the inlets/outlets in order to enable an easier connection to their respective equipment. That is one of ordinary skill would know to adjust the angles of inlet/outlets based on a connection to respective equipment. 
Applicant’s representative states that Nakamura aligns the inlet and outlet air for a direct air flow through the filter, which is an established design that avoids pneumatic turns and asserts that modifying such direct flow, would otherwise introduce undesired turbulence and additional pressure drop to the system. The examiner notes that to be of probative value, any objective evidence should be supported by actual proof. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Further, the examiner has not found any passage in Nakamura that indicates the passages must be aligned. Further, the increase in size, increase in cost and energy loss described in Nakamura’s [0005] is in regards to a two-step treatment involving the drying process of a large-scale device, not alignment of ports.
Applicant’s representative asserts that a deviation in ports is not taught or suggested in the prior art. The examiner takes the position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura wherein the first port and the second port being substantially aligned, wherein the angle formed between the outer annular passage outlet and the membrane inlet is about 90 +- 15 degrees, wherein the membrane inlet has a second central axis that deviates in an angular manner from the first central axis, and wherein the membrane outlet has a third central axis that deviates in an angular manner from the first central axis because shifting the position of the inlet/outlets with respect to one another would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Applicant’s representative states additional tubing/hosing creates additional turbulence and pressure drop in the system. The examiner notes that to be of probative value, any objective evidence should be supported by actual proof. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Further, the examiner notes that the rejection does not rely on additional tubing/hosing. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leonard (US 2016/0184547 A1) discloses an arrangement of inlet/outlets all on one side of the filter (see figure 2).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785